 58DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.AMERICAN&EFIRD MILLS,INC.andINTERNATIONAL LADIES'GARMENTWORKERS'UNION,AFL,PETITIONER.Case No. 9-1ZC-1696. Janu-ary 7,1953Supplemental Decision and DirectionPursuant to a Decision and Direction of Election 1 issued by theBoard on September 24, 1952, an election by secret ballot was con-ducted on October 14, 1952, under the direction and supervision of theRegional Director for the Ninth Region.Upon completion of theelection, the parties were furnished with a tally of ballots, showingthat there were approximately 165 eligible voters, that 148 cast validballots, of which 79 were for the Petitioner and 69 were against thePetitioner.There were 47 challenged ballots, a number sufficient toaffect the results of the election.Thereafter, the Regional Director investigated the issues raisedby the challenges.On November 20, 1952, he issued a report onchallenged ballots and on November 25, 1952, a supplement to reporton challenged ballots 2He recommended that the challenge to theballot of James F. Black be sustained, that the challenge to the ballotof Lillian Overstreet be overruled, and that a hearing be ordered toresolve certain issues of fact for the determination of the remaining45 challenges.No exceptions were filed to the Regional Director'sreport.On December 5, 1952, the Petitioner moved the Board for permissionto amend its position on challenged ballots.For the purpose of thisproceeding and in order to dispense with a hearing, the Petitionerwithdrew its challenges to 9 of the challenged ballots and agreed thatthe 36 challenges made by the Employer should be sustained sByreason of the agreement of the parties concerning these ballots,'we sustain the 36 challenges entered by the Employer, and we shall1 Not reportedin printed volumes of Board decisions2 The supplement to report on challenged ballots amended the report on challengedballots tocorrectan error in the conclusions and recommendations.8In itsmotion thePetitioner requested immediate certification,contending that these9 ballots are not sufficient in number to affect the result of the election in which thePetitioner has alreadyreceiveda majority of 10 votes.In view of our decision that anadditional challenge must be overruled, a totalof 10 ballots will be opened and counted.Because these 10 ballotsare sufficient in numberto affect the result of the election, wedeny the Petitioner's request for immediatecertification.{ The RegionalDirectorrecommended no specific disposition of these challenged ballots,recommendinginstead thata hearing be ordered to secure evidence uponwhich to decidecertain issuesof fact.102 NLRB No. 15. COOLEY SONS CO.59direct theRegionalDirector to open and count the 9 ballots 5 withrespect to which the Petitioner has withdrawn its challenges.There remain the ballots of James F. Black and Lillian Overstreetwhich were challenged by the Boardagent becausethe voters' namesdid not appear on the eligibility list.TheRegionalDirector, in hisreport on challenged ballots,recommendedthat the challenge to theballot of James F. Black be sustained and that the challenge to the bal-lot of Lillian Overstreet be overruled .6As indicated above, no excep-tions were filed to these recommendations. In keeping with customaryBoard practice, we shall adopt the recommendations made by theRegional Director; the challenge to the ballot of James F. Black issustained and the challenge to the ballot of Lillian Overstreet is over-ruled.We shall direct that the latter ballot be opened and counted.DirectionIT ISHEREBYDIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with theEmployer, the Regional Director for the Ninth Region shall, withinten (10) days from the date of this Direction, open and count theballots of Vaught Disponett, Willard Mitchell, Herk Caruthers, Em-mett Robinson, Floyd Hawkins, Edwin Hyatt, Bertha Medley, VernonHostetter, Ed Wilson, and Lillian Overstreet; and thereafterprepareand causeto be served upon the parties a supplemental tally of bal-lots, including therein the count of the ballots described above.CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Supplemental Decision and Direction.a These ballots were cast by the employees,except for Lillian Overstreet,listed in thedirection below.4 The Regional Director found that James F. Black had been discharged and was nolonger an employee of the Employer.He found that Lillian Overstreet was on authorizedleave-of-absence at the time of the election and therefore eligible to vote.COOLEY SONSCo.andUNITEDA>TroMOBILE WORKERS OF AMERICA, AFL,PETITIONER.Case No. 13RC4960. January 7,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed."a The hearing officer referredto the Boardthe Employer'smotions to dismissthe petitionbecause(1) there was no proof of showing of interest and (2)no demand or refusal of102 NLRB No. 11.